Title: To Benjamin Franklin from the Baron de Wulffen, [before 1 June 1780]
From: Wulffen, Jean Henry, baron de
To: Franklin, Benjamin


Excellence
[before June 1, 1780]
Jean Henry Baron de Wulffen, natif de Magdeburg, ci-devant Lieutenant & Aide major au Regiment Infanterie de general major de Rohrt au Service de S. M. Le Roi de Prusse, a présent Capitaine de Dragons au Service des 13. provinces unies d’Amerique, fait prisonnier en octobre 1779, a Amboy province de Jersey, Echangé le 18: Avril, est arrivé d’Angleterre a Morlay, Sans Souliers, Sans chemise, Seulement avec les habits d’un Simple matelot; Actuellement a Paris, graces aux soins genereux du Regiment de Normandie en garnison a Rennes, occupé a la guerison de Ses blessures, demande le remboursement de Ses appointements & de Ses Rations non recus l’espace de 8: mois.
A Son Excellence Monsieur de Franklin Ministre plenipotentiaire des 13. provinces unies d’Amerique, auprès de Sa Majesté très Chretienne.
 
Notation in Temple Franklin’s hand: Baron de Wulffen
